ADVANCED CELLULAR Suite 17 - 5348 Vegas Dr. Las Vegas NV 89108 Phone number: 866-824-2112 November 30, 2010 VIA EDGAR Securities and Exchange Commission 100 F. Street, NE Washington, D.C. 20549-7410 Attention: Ryan Houseal Staff Attorney Dear Sirs: Re: Advanced Cellular, Inc. ("the Company") Amendment No. 2 to Registration Statement on Form S-1 File No. 333-169085 Filed August 27, 2010 Following our phone conversation, we have done the following: 1. Updated the financial statements to September 30, 2010. 2. Revised the market data throughout the document. 3. Revised the signature page. Yours truly, Advanced Cellular, Inc. Per:/s/ Nir Eliyahu
